DETAILED ACTION
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:
In claim 6 (lines 1-2) “to limit a pivot angle of a pivoting device… configured to pivot an object… relative to a base” should recite --limiting a pivot angle of a pivoting device… pivoting an object relative to a base--.
Examiner notes that such is required to alleviate indefiniteness regarding the subsequent positive recitation of object and the base within the body of claim 1 and claim 11.
In claim 6 (line 4) “wherein” should recite --wherein: --
In claim 8 (line 2) “wherein” should recite --wherein: --
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 fails to recite any limitations which enable one to properly determine what structural features define the limiting device such to “limit at least one of a distance and an angular positon between the first and second outer axes”.  Furthermore, claim 6 fails to recite any limitations which enable one to properly determine what structural features define the limiting device such to enable “the first and second outer axes to always share a common plane”.  Claims 7-11 depend from claim 6 and are likewise rejected as being indefinite.
Examiner notes that claim 6 must include the limitations of claim 7 in order to overcome such rejection under 35 USC 112. 
Claim 8 (lines 8-11) recites “where the first edge part is pivotally mounted around a first edge axis to the base, the second edge part is pivotally mounted around a second edge axis to the object or the object carrier”.
It is unclear as to whether such first and second “edge axes” are the same features as the first and second “outer axes”.
Examiner notes that the claimed embodiments of Figure 4a and Figure 4b clearly disclose that edge parts 18,18’,21,21’ are pivotally mounted to the base and the object or carrier about first and second outer axes 23,23’; not an additional “edge axis”.  Accordingly, such limitations are inaccurate and/or misdescriptive.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torrington (EP 0 721 411).
As to claim 6 as best understood, Torrington discloses a limiting device 3 limiting a pivot angle of a pivoting device, the pivoting device pivoting an object 2 about a virtual pivot point relative to a base 1; the limiting device including:
a first and a second central parts 3A,3B; wherein:
the first central part 3A is directly or indirectly coupled to the base around a first inner axis 7A; 
the second central part 3B is directly or indirectly coupled to the object or a carrier for the object around a second inner axis 7B; and the 
first and the second central parts are pivotally coupled to one another around a central inner axis 8, or are slidably coupled to one another;
wherein the limiting device is rotatably mounted on the base so as to rotate about a first outer axis 1B; and 
the limiting device is additionally rotatably mounted on the object or on the carrier for the object so as to rotate about a second outer axis 2B; and 

As to claim 7, Torrington discloses a limiting device wherein the first and the second central parts 3A,3B are pivotally coupled to one another via the central inner axis 8; and 
the limiting device further comprises a stop configured to limit the pivotal coupling between the first and the second central parts, and thereby prevent the first inner axis 7A, the second inner axis 7B, and the central inner axis from sharing a common plane (Figures 1-4; C2 L47-50).  
As to claim 8 as best understood, Torrington discloses a limiting device comprising a first and a second edge parts 4A,4B; wherein: 
the first edge part 4A and the first central part 3A are pivotably coupled around the first inner axis 7A; and 
the second edge part 4B and the second central part 3B are pivotably coupled around a second inner axis 7B; 
such that the first edge part and the second edge part  are mutually displaceable; where the first edge part is pivotally mounted around a first edge axis 1B to  the base 1, the second edge part is pivotally mounted around a second edge axis 2B to the 5Appl. Serial No. 16/424,312Docket No.: BARG-031 object 2 or the object carrier, such that the first edge axis and the second edge axis  are parallel to one another (Figures 1-4).  
As to claim 9, Torrington discloses a limiting device further comprising a stop configured to limit the pivotal coupling between the first and the second central parts 3A,3B, and thereby prevent the first inner axis 7A, the second inner axis 7B, and the central inner axis 8 from sharing a common plane (Figures 1-4; C2 L47-50).  
As to claim 10, Torrington discloses a limiting device wherein the first outer axis 1B intersects with the first inner axis 7A, and the second outer axis 2B intersects with the second inner axis 7B, so that each of the first edge part 4A and the second edge part 4B become a central member of a universal joint (Figures 1-4).   
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 11, Torrington discloses the claimed limiting device with the exception of wherein the object is a seat of a chair, and the base is a base of a chair, such that the pivoting device is configured to pivot the seat of the chair about a virtual pivot point relative to the base of the chair.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the limiting device disclosed by Torrington to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive. 
the disclosure of the specification and drawing is sufficient that one of ordinary skill in the art ascertain the limits of the claim.
Examiner disagrees.  Examiner notes that the claims themselves must be clear and definite; the disclosure of the specification and drawings fails to alleviate indefiniteness within the claim limitations.  Accordingly, claim 6 remains rejected under 35 USC 112, as set forth above.
As to claim 6, Attorney argues that:
Torrington fails to disclose a limiting device limiting a pivot angle of a pivoting device, the pivoting device pivoting an object about a virtual pivot point relative to a base.
Examiner disagrees.  As to claim 6, Torrington discloses a limiting device 3 limiting a pivot angle of a pivoting device, the pivoting device pivoting an object 2 about a virtual pivot point relative to a base 1 (Figures 1-4).
Examiner notes that claim 6 fails to recite any limitations which define any structural features which define such “object” or “base”, nor which preclude the Torrington reference from reading on such limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

09/10/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619